Exhibit 10.1
 
 
 
ALGAE DYNAMICS CORP.
 
STOCK INCENTIVE PLAN-2014
 
1.
 
Purpose
 
The purpose of the Algae Dynamics Corp. Stock Incentive Plan - 2014 is to
advance the interests of the Corporation and its subsidiaries and Affiliates by
encouraging the directors, officers, employees and service providers of the
Corporation and its subsidiaries and Affiliates to acquire shares in the
Corporation, thereby increasing their proprietary interest in the Corporation,
encouraging them to remain associated with the Corporation or its subsidiaries
or Affiliates and furnishing them with additional incentive in their efforts on
behalf of the Corporation and its subsidiaries or Affiliates in the conduct of
their affairs.
 
2.
 
Definitions
 
When used in this Plan, unless there is something in the subject matter or
context inconsistent therewith, the following words and terms shall have the
respective meanings ascribed to them as follows:
 
(a)
 
“OSA” means the Securities Act (Ontario), as amended.
 
(b)
 
“Affiliate” means any corporation that directly or indirectly through one or
more intermediaries controls, or is controlled by, or is under common control
with the Corporation.
 
(c)
 
“Board” or “Board of Directors” means the board of directors of the Corporation.
 
(d)
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
(e)
 
“Committee” means a committee of the Board appointed to administer the Plan.
Unless otherwise determined by the Board of Directors, the Committee shall
consist of all members of the Board of Directors of the Corporation who are
non-employee directors as contemplated by Rule 16b-3 under the Exchange Act.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(f)
 
“Common Shares” means the common shares in the capital of the Corporation and
any shares or securities of the Corporation into which such common shares are
changed, converted, subdivided, consolidated or reclassified.
 
(g)
 
“Consultant” means any person (other than a director, officer or employee) or
company engaged to provide ongoing management or consulting services to the
Corporation.
 
(h)
 
“Corporation” means Algae Dynamics Corp. and any successor corporation and any
reference herein to action by the Corporation means action by or under the
authority of its Board of Directors or a duly empowered committee appointed by
the Board of Directors.
 
(i)
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
 
(j)
 
“Exercise Price” means the price required to be paid to acquire Common Shares on
the exercise of Options on a per Common Share basis.
 
(k)
 
 "Fair Market Value" means, as of any date, the value of Common Shares or other
property as determined by the Board, in its discretion, or by the Corporation,
in its discretion, if such determination is expressly allocated to the
Corporation herein, subject to the following:
 
(i) 
 
If, on such date, the Common Shares are listed on a national or regional
securities exchange or market system, the Fair Market Value of the Common Shares
shall be the closing price of the Common Shares (or the mean of the closing bid
and asked prices of the Common Shares if they are so quoted instead) as quoted
on the Nasdaq Global Marketplace, the Toronto Stock Exchange or such other
national or regional securities exchange or market system constituting the
primary market for the Common Shares, as reported in The Wall Street Journal or
such other source as the Corporation deems reliable.  If the relevant date does
not fall on a day on which the Common Shares have traded on such securities
exchange or market system, the date on which the Fair Market Value shall be
established shall be the last day on which the Common Shares were so traded
prior to the relevant date, or such other appropriate day as shall be determined
by the Board, in its discretion; and
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(ii)
 
If, on such date, there is no public market for the Common Shares, the Fair
Market Value of the Common Shares shall be as determined by the Board in good
faith without regard to any restriction other than a restriction which, by its
terms, will never lapse.
 
(l)
 
“Insider” means the same as provided for in the OSA and includes associates and
Affiliates of the insider.
 
(m)
 
“Option” means an option granted by the Corporation to a Participant entitling
such Participant to acquire a designated number of Common Shares from treasury
at a price to be determined by the Board of Directors, but subject to the
provisions hereof. Options under the Plan are not intended to be incentive stock
options as described under Section 422 of the Code.
 
(n)
 
“Option Period” means such period as may be determined by the Board of Directors
during which a Participant may exercise an Option, commencing on the date such
Option is granted to such Participant and ending as specified in this Plan or in
the Participant Agreement.
 
(o)
 
“Participant” means a person who is an officer, employee, director or Consultant
of the Corporation or its subsidiaries or Affiliates who is granted an Option,
Restricted Stock Award or Restricted Stock Unit Award pursuant to this Plan.
 
(p)
 
“Participant Agreement” means the written agreement that will be entered into
between the Corporation and each Participant to whom an Option, Restricted Stock
Award or Restricted Stock Unit Award is granted hereunder.
 
(q)
 
“Performance Goal” means one or more performance measures or goals set by the
Committee in its discretion for each grant of a performance-based Option,
Restricted Stock Award or Restricted Stock Unit Award. The extent to which such
performance measures or goals are met will determine the vesting of the
performance-based Option, Restricted Stock Award or Restricted Stock Unit Award.
 


 
 
3

--------------------------------------------------------------------------------

 
 
(r)
 
“Period of Restriction” means the period during which Common Shares subject to a
Restricted Stock Award are restricted and subject to forfeiture.
 
(s)
 
“Plan” shall mean this Algae Dynamics Corp. Incentive Plan – 2014 as embodied
herein, and as amended from time to time.
 
(t)
 
“Restricted Stock Award” means an award of stock from treasury granted to a
Participant as described in Section 6 hereof.
 
(u)
 
“Restricted Stock Unit” means a notional unit evidencing the right of a
Participant to receive, at the time of vesting and without payment to the
Corporation, one Common Share issued from treasury.
 
(v)
 
“Restricted Stock Unit Award” means an award of Restricted Stock Units granted
to a Participant as described in Section 6 hereof.
 
(w)
 
“Trading Day” means a day on which at least a board lot of Common Shares shall
have been sold through the facilities of the Nasdaq Global Marketplace, Toronto
Stock Exchange, or other relevant stock exchange.
 
3.
 
Administration
 
The Plan shall be administered by the Committee pursuant to rules of procedure
fixed by the Board of Directors.
 
The Committee shall have full and final discretion to interpret the provisions
of the Plan and prescribe, amend, rescind and waive rules and regulations to
govern the administration and operation of the Plan, and all decisions and
interpretations made by the Committee shall be binding and conclusive upon the
Participants and the Corporation subject to shareholder approval if required by
any relevant stock exchange, the Code or any regulatory body having jurisdiction
over the Corporation.
 
This Plan shall replace and supersede all previous employee stock option plans
or other share compensation arrangements of the Corporation and any grants made
under such previous plans or arrangements shall be deemed to have been made
under this Plan, except that the terms of any such previous grants shall
continue pursuant to their existing terms to the extent inconsistent with the
terms of this Plan.
 
The Corporation shall bear all expenses of administering this Plan.
 
 
 
4

--------------------------------------------------------------------------------

 
 
4.
 
Shares Subject to Plan
 
Subject to adjustment as provided in Section 17 hereof, the shares to be offered
under the Plan shall consist of shares of the Corporation’s authorized but
unissued Common Shares. If any Options, Restricted Stock Awards or Restricted
Stock Unit Awards granted hereunder expire or terminate for any reason without
having been exercised or vested in full, the unissued shares subject thereto
shall again be available for the purpose of this Plan. If any Options are
exercised, the number of Common Shares issued shall go back into the number of
unissued shares available for purposes of the Plan but this shall not apply to
vested or exercised Restricted Stock Awards or Restricted Stock Unit Awards. The
aggregate number of shares to be delivered upon the exercise or vesting of all
Options, Restricted Stock Awards and Restricted Stock Unit Awards granted under
the Plan shall not exceed the maximum number of shares permitted under the rules
of any stock exchange on which the Common Shares are then listed or other
regulatory body having jurisdiction over the Corporation.
 
(a)
 
Maximum Number: Subject to adjustment as provided in Section 17 hereof, the
aggregate number of Common Shares which may be reserved for issuance in respect
of all Options, Restricted Stock Awards and Restricted Stock Unit Awards under
this Plan together with options, restricted stock awards or restricted stock
unit awards under any other employee stock option plans or other share
compensation arrangements of the Corporation shall not exceed 15% of the
Corporation’s total issued and outstanding Common Shares.
 
(b)
 
Insiders: Notwithstanding anything else herein contained, the total number of –
 
1)  
Common Shares which may be reserved for issuance; and

 
2)  
Common Shares which may be issued within one-year period;

 
Both pursuant the Plan and under any other employee stock option plans or other
share compensation arrangements of the Corporation at any one time to Insiders
of the Corporation shall not exceed 10%  of the Corporation’s total issued and
outstanding Common Shares.
 
(c)
 
Fractional Shares: No fractional Common Shares may be purchased or issued under
this Plan.
 
 
 
5

--------------------------------------------------------------------------------

 
 
5.
 
Maintenance of Sufficient Capital
 
The Corporation shall at all times during the term of the Plan reserve and keep
available such numbers of shares as will be sufficient to satisfy the
requirements of the Plan.
 
6.
 
Participation
 
Any officer, employee, director or Consultant of the Corporation or any of its
subsidiaries or Affiliates (including an entity that becomes a subsidiary or
Affiliate after the adoption of the Plan) is eligible to participate in the Plan
if the Committee, in its sole discretion, determines that such person should
receive an Option, Restricted Stock Award or Restricted Stock Unit Award.
Subject to Section 4 hereof, the Committee shall determine to whom Options,
Restricted Stock Awards and/or Restricted Stock Unit Awards shall be granted,
the terms and provisions of the respective Participant Agreements, the time or
times at which such Options, Restricted Stock Awards and/or Restricted Stock
Unit Awards shall be granted, and the number of Common Shares to be subject to
each grant. No Participant shall be granted an Option, Restricted Stock Award
and/or Restricted Stock Unit Award which exceeds the maximum number of shares
permitted by any stock exchange on which the Common Shares are then listed or
other regulatory body having jurisdiction. An individual who has been granted an
Option, Restricted Stock Award and/or Restricted Stock Unit Award may, if
otherwise eligible, and if permitted by any stock exchange on which the Common
Shares are then listed or other regulatory body having jurisdiction, be granted
additional Options, Restricted Stock Awards and/or Restricted Stock Unit Awards
if the Committee shall so determine. Notwithstanding anything else herein
contained:
 
(a)
 
Participation in the Plan shall be entirely voluntary and any decision not to
participate shall not affect a Participant’s relationship or employment with the
Corporation.
 
(b)
 
Notwithstanding any expressed or implied term of this Plan to the contrary, the
granting of an Option, Restricted Stock Award or Restricted Stock Unit Award
pursuant to the Plan shall in no way be construed as a guarantee of employment
by the Corporation to the Participant.
 
(c)
 
Nothing contained in the Plan, nor in any Option, Restricted Stock Award or
Restricted Stock Unit Award granted under the Plan, shall confer upon any
Participant any right with respect to continuance as a director, officer,
employee or Consultant of the Corporation or any of its subsidiaries or
Affiliates.
 


 
 
6

--------------------------------------------------------------------------------

 
 
(d)
 
No Participant shall have any of the rights of a shareholder in respect to
Common Shares under an Option until such Common Shares shall have been paid for
in full and issued by the Corporation pursuant to this Plan.
 
(e)
 
No Participant shall have any of the rights of a shareholder in respect to
Common Shares underlying Restricted Stock Units until all applicable vesting
conditions have been achieved or satisfied and such Common Shares have been
issued by the Corporation pursuant to this Plan.
 
(f)
 
No Participant resident in Canada shall be entitled to receive a Restricted
Stock Award.
 
(g)
 
With respect to persons who are subject to taxation under the Code, Options
shall be granted only to persons for whom Common Shares constitutes “service
recipient stock” within the meaning of Code Section 409A and the regulations
thereunder.
 
(h)
 
Notwithstanding any other provision of the Plan, the Board or the Committee may
impose such conditions on any Option, Restricted Stock Award or Restricted Stock
Unit Award, and amend the Plan in any such respects, as may be required to
satisfy the requirements of Rule 16b-3, as amended (or any successor or similar
rule), under the Exchange Act.
 
7.
 
Participant Agreements
 
A Participant Agreement will be entered into between the Corporation and each
Participant to whom an Option, Restricted Stock Award or Restricted Stock Unit
Award is granted hereunder. Each Participant Agreement will set out the number
of Common Shares subject to the Option or Restricted Stock Award, or the number
of Restricted Stock Units subject to the Restricted Stock Unit Award, as the
case may be, the Exercise Price in the case of Options, and any other terms and
conditions, all in accordance with the provisions of this Plan. The Participant
Agreement will be in such form as the Committee may from time to time approve,
and may contain such terms as may be considered necessary in order that the
Option, Restricted Stock Award or Restricted Stock Unit Award will comply with
any provisions respecting options, stock awards, or stock unit awards in the
income tax or other laws in force in any country or jurisdiction of which the
Participant may from time to time be a resident or citizen or the rules of any
regulatory body having jurisdiction over the Corporation. It is the intent of
the Corporation that, with respect to persons who are subject to taxation under
the Code, Options and Restricted Stock Awards be exempt from Section 409A of the
Code.
 
 
7

--------------------------------------------------------------------------------

 
 
8.
 
Vesting
 
The Committee may, in its sole discretion, determine the time during which
Options, Restricted Stock Awards and Restricted Stock Unit Awards shall vest and
the method of vesting or, with respect to Options, determine that no vesting
restriction shall exist.
 
In the case of Participants subject to taxation under the Code, each Restricted
Stock Award shall be evidenced by a Participant Agreement that shall specify the
number of Common Shares subject to the Restricted Stock Award, the applicable
restrictions (whether service-based restrictions, with or without performance
acceleration, and/or performance-based restrictions), the Period of Restriction,
and such other provisions as the Committee shall determine. The Committee may
also impose such other restrictions under applicable federal, provincial or
state securities laws as it may deem advisable, and may legend the certificates
representing Restricted Stock Award to give appropriate notice of such
restrictions. To the extent deemed necessary by the Committee, the Corporation
will maintain custody of any certificates evidencing Common Shares granted
pursuant to a Restricted Stock Award, and the Participant will deliver to the
Corporation a stock power, endorsed in blank, with respect to each Restricted
Stock Award. Subject to any applicable securities laws restrictions, Common
Shares covered by each Restricted Stock Award made under the Plan shall become
non-forfeitable and freely transferable by the Participant after the last day of
the Period of Restriction and, where applicable, after a determination of the
satisfaction or achievement of any and all applicable Performance Goal(s) by the
Committee. Once the Common Shares are released from the restrictions, any legend
as provided for under this paragraph shall be removed. Restricted Stock Awards
can only become non-forfeitable and fully transferable during the Participant’s
lifetime in the hands of the Participant.
 
In the case of Participants subject to taxation under the Income Tax Act
(Canada), each Restricted Stock Unit Award shall be evidenced by a Participant
Agreement that shall specify the number of Restricted Stock Units subject to the
Restricted Stock Unit Award, the applicable vesting conditions (whether
service-based conditions, with or without performance acceleration, and/or
performance-based conditions), and such other provisions as the Committee shall
determine. The Committee may also impose such other conditions under applicable
federal, provincial or state securities laws as it may deem advisable. The
Corporation will maintain a record of all outstanding Restricted Stock Units
granted pursuant to a Restricted Stock Unit Award. Upon determination by the
Committee that all vesting conditions of Restricted Stock Units held by a
Participant (including any applicable Performance Goal(s)) have been satisfied
or achieved, the Participant may elect to have the Corporation issue to the
Participant from treasury one Common Share for each Restricted Stock Unit that
has vested. Restricted Stock Unit Awards can only vest during the Participant’s
lifetime in the hands of the Participant.
 
Notwithstanding the forgoing, where a Participant is subject to the taxation
under the Code and receives a Restricted Stock Unit Award, upon determination by
the Committee that all vesting conditions of Restricted Stock Units held by a
Participant (including any applicable Performance Goal(s)) have been satisfied
or achieved, the Corporation shall forthwith issue to the Participant from
treasury one Common Share for each Restricted Stock Unit that has vested.
 
 
 
8

--------------------------------------------------------------------------------

 
 
9.
 
Voting and Dividend Rights of Restricted Stock Awards
 
Unless otherwise provided in the Participant Agreement, during the period of
restriction, Participants holding Restricted Stock Awards may exercise voting
rights with respect to such Common Shares and shall, unless otherwise provided
in the Participant Agreement (which may or may not provide for the accumulation
and payment of dividends until the Common Shares of the Restricted Stock Award
to which the dividends and other distributions relates vest), be entitled to
receive all dividends with respect to such Common Shares.
 
10.
 
Exercise Price of Options
 
The Committee shall determine the Exercise Price of the Options. The Exercise
Price shall be not less than the price permitted by any stock exchange on which
the Common Shares are then listed or other regulatory body having jurisdiction
over the Corporation.
 
The Exercise Price shall be determined by the Committee at the time the Option
is granted, which shall in no event be lower than the Fair Market Value of the
Common Shares as of the date of grant.
 
Common Shares purchased upon exercise of an Option shall be paid for by one or
any combination of the following forms of payment:
 
(i)
 
by check payable to the order of the Corporation; or
 
(ii)
 
except as otherwise explicitly provided in the applicable option agreement, and
only if the Common Shares are then publicly traded, delivery of an irrevocable
and unconditional undertaking by a creditworthy broker to deliver promptly to
the Corporation sufficient funds to pay the Exercise Price, or delivery by the
Participant to the Corporation of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Corporation
cash or check sufficient to pay the exercise price; or
 
(iii)
 
to the extent explicitly provided in the applicable option agreement, by – (a)
delivery of Common Shares owned by Participant valued at Fair Market Value; or
(b) delivery of a promissory note of the Participant to the Corporation (and
delivery to the Corporation by the Participant of a check in an amount equal to
the par value of the shares purchased); or (c) payment of such other lawful
consideration as the Board may determine.
 
 
 
9

--------------------------------------------------------------------------------

 
 
11.
 
Duration of Options
 
Each Option and all rights thereunder shall be expressed to expire on the date
set out in the Participant Agreements and shall be subject to earlier
termination as provided in Sections 14 and 15.
 
(a)
 
Subject to a maximum ten-year period, the Option period shall be a period of
time fixed by the Committee, provided that the Option period shall be reduced
with respect to any Option as provided in Sections 14 and 15 covering cessation
as a director, officer, employee or Consultant of the Corporation or any of its
subsidiaries or Affiliates or death of the Participant.
 
(b)
 
Except as set forth in Sections 14 and 15, or as otherwise determined by the
Committee in its sole discretion, no Option may be exercised unless the
Participant is at the time of such exercise a director, officer, employee or
Consultant of the Corporation or any of its subsidiaries or Affiliates.
 
(c)
 
Notwithstanding anything else in the Plan, where the Option expires or is deemed
to expire during a period of time imposed by the Corporation upon certain
designated persons during which those persons may not trade in any securities of
the Corporation (a “Black-Out Period”) or within ten (10) business days from the
date that any such Black-Out Period ends, the Option shall not be deemed to
expire until the day that is ten (10) business days from the last day of the
Black-Out Period.
 
12.
 
Duration of Restricted Stock Awards and Restricted Stock Unit Awards
 
In the case of Restricted Stock Awards, the Period of Restriction shall not in
any event exceed ten years.
 
In the case of Restricted Stock Unit Awards, the period during which a
Restricted Stock Unit may vest and be exercised shall not in any event exceed
ten years.
 
 
 
10

--------------------------------------------------------------------------------

 
 
13.
 
Exercise of Options and Restricted Stock Units
 
Subject to this Plan and the applicable Participant Agreement, an Option may be
exercised in whole or in part from time to time at such times and in compliance
with such requirements as the Committee shall determine and set forth in the
Participant Agreement. The exercise of any Option will be contingent upon
receipt by the Corporation at its head office of a written notice of exercise,
specifying the number of shares with respect to which the Option is being
exercised and accompanied by payment in one of the forms prescribed in section
10 hereof. No Participant, nor legal representatives of a Participant will be,
or will be deemed to be, a holder of any Common Shares subject to an Option
under this Plan, unless and until the certificates for such shares are issued to
such persons under the terms of the Plan.
 
Subject to this Plan and the applicable Participant Agreement, a Restricted
Stock Unit may be exercised in whole or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine and
set forth in the Participant Agreement, but in any event not until such
Restricted Stock Units have vested in accordance with Section 8. The exercise of
any Restricted Stock Unit will be contingent upon receipt by the Corporation at
its head office of a written notice of exercise, specifying the number of shares
with respect to which the Restricted Stock Unit is being exercised. No
Participant, nor legal representatives of a Participant will be, or will be
deemed to be, a holder of any Common Shares subject to a Restricted Stock Unit
under this Plan, unless and until the certificates for such shares are issued to
such persons under the terms of the Plan.
 
14.
 
Ceasing to Be a Director, Officer, Employee or Consultant
 
(a)
 
If a Participant who was awarded an Option shall cease to be a director,
officer, employee or Consultant of the Corporation or any of its subsidiaries or
Affiliates for any reason (other than death), the Participant may, but only
within the 90 days of the date the Participant's ceased to be a director,
officer, employee or Consultant and subject to the ten-year maximum period
provided in Section 11(a) hereof, exercise such Participant’s Options to the
extent that the Participant was entitled to exercise them at the date of such
cessation.
 
(b)
 
Except as otherwise provided in the Participant Agreement, if a Participant who
was awarded a Restricted Stock Award shall cease to be a director, officer,
employee or Consultant of the Corporation or any of its subsidiaries or
Affiliates for any reason (other than death) prior to the expiration of a Period
of Restriction, any unvested Common Shares under such Restricted Stock Award
shall be forfeited and returned to the Corporation.
 
(c)
 
Except as otherwise provided in the Participant Agreement, if a Participant who
was awarded a Restricted Stock Unit Award shall cease to be a director, officer,
employee or Consultant of the Corporation or any of its subsidiaries or
Affiliates for any reason (other than death) prior to the satisfaction or
achievement of all applicable vesting conditions, any unvested Restricted Stock
Units under such Restricted Stock Unit Award at the date of such cessation shall
be forfeited.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(d)
 
To the extent that a Participant’s rights in an Option, Restricted Stock Award
or Restricted Stock Unit Award expire, are forfeited or do not vest upon the
completion of a specified period of employment or continuous service, the
Committee may decide in each case to what extent leaves of absence for
government or military service, illness, temporary disability or other reason
shall not be deemed interruptions of continuous employment or service for
purposes of Options, Restricted Stock Awards and Restricted Stock Unit Awards.
 
(e)
 
A change in the status, office, position or duties of a Participant from the
status, office, position or duties held by such Participant on the date of which
the Option, Restricted Stock Award or Restricted Stock Unit Award was granted to
such Participant shall not result in termination of the Option, Restricted Stock
Award or Restricted Stock Unit Award granted to such Participant provided that
such Participant remains a director, officer, employee or Consultant otherwise
eligible to receive Options, Restricted Stock Awards or Restricted Stock Unit
Awards.
 
15.
 
Death of Participant
 
In the event of the death of a Participant, any Option previously granted to
such Participant shall be exercisable only within the twelve months following
such death (subject to the ten-year maximum period provided in Section 11(a)
hereof) and then only:
 
(a)
 
by the person or persons to whom the Participant’s rights under the Option shall
pass by the Participant’s will or the laws of descent and distribution; and
 
(b)
 
if and to the extent that the Participant was entitled to exercise the Option at
the date of the Participant’s death.
 
Except as otherwise provided in the Participant Agreement, in the event a
Participant who was awarded a Restricted Stock Award dies prior to the
expiration of a Period of Restriction, any unvested Common Shares under such
Restricted Stock Award at the date of the Participant’s death shall be forfeited
and returned to the Corporation.
 
Except as otherwise provided in the Participant Agreement, in the event a
Participant who was awarded a Restricted Stock Unit Award dies prior to the
satisfaction or achievement of all applicable vesting conditions, any unvested
Restricted Stock Units under such Restricted Stock Unit Award at the date of the
Participant’s death shall be forfeited.
 
 
 
12

--------------------------------------------------------------------------------

 
 
16.
 
Tax Withholding.
 
The Corporation shall have the power and the right to deduct or withhold, or
require a Participant to remit to the Corporation, an amount sufficient to
satisfy federal, provincial, state and local taxes (including the Participant’s
Federal Insurance Contributions Act (United States) obligation, if any) required
by law to be withheld with respect to any grant, exercise, or payment made under
or as a result of the Plan or any Option, Restricted Stock Award or Restricted
Stock Unit Award thereunder.  
 
With respect to withholding required upon the exercise of an Option, the lapse
of restrictions on Restricted Stock Awards, the satisfaction or achievement of
all applicable vesting conditions pertaining to a Restricted Stock Unit, or the
occurrence of any other taxable event with respect to any award, Participants
may elect, subject to the approval of the Committee, or the Committee may
require Participants to satisfy the withholding requirement, in whole or in
part, by having the Corporation withhold Common Shares having a Fair Market
Value equal to the amount required to be withheld. The value of the Common
Shares to be withheld shall be based on the Fair Market Value of the Common
Shares on the date that the amount of tax to be withheld is to be determined.
All elections by Participants shall be irrevocable and be made in writing and in
such manner as determined by the Committee in advance of the day that the
transaction becomes taxable.
 
Notwithstanding any other provision of this Plan, withholding required upon the
exercise of an Option by a Participant resident in Canada shall not be satisfied
by the Corporation withholding Common Shares otherwise required to be delivered
to the Participant by the Corporation upon the exercise of the Option or by the
Participant delivering Common Shares to the Corporation.
 
17.
 
Adjustments
 
Other than dividends declared in the normal course and subject to any required
approvals of applicable regulatory authorities and stock exchanges, in the event
of any change in the Common Shares by reason of any stock dividend,
recapitalization, merger, consolidation, split-up, combination or exchange of
shares, or rights offering to purchase Common Shares at a price substantially
below Fair Market Value, or of any similar change affecting the Common Shares,
the number and kind of shares which thereafter may be optioned and awarded under
the Plan and the number and kind of shares subject to the Option, Restricted
Stock Award or Restricted Stock Unit Award in outstanding Participant Agreements
and the purchase price per share thereof shall be appropriately adjusted
consistent with such change in such manner as the Board may deem equitable to
prevent substantial dilution or enlargement of the rights granted to, or
available for, Participants in the Plan.
 
The foregoing adjustment and the manner of application of the foregoing
provisions shall be determined by the Board in its sole discretion and only to
the extent permitted under Section 409A of the Code and the regulations
thereunder. No adjustment to the Common Shares to be delivered upon the exercise
of an Option, or the vesting of a Restricted Stock Award or Restricted Stock
Unit may result in fractional shares. If that were to be the case, the number of
shares would be rounded down to the nearest whole Common Share and any
adjustments to the exercise price of an Option will be rounded up to the nearest
one cent.
 
 
 
13

--------------------------------------------------------------------------------

 
 
18.
 
Transferability
 
All benefits, rights, Options, Restricted Stock Awards and Restricted Stock Unit
Awards accruing to any Participant in accordance with the terms and conditions
of the Plan shall not be transferable or assignable unless specifically provided
as follows.
 
Options, Restricted Stock Awards, or Restricted Stock Unit Awards granted under
the Plan shall be transferable or assignable only to a “permitted assign” and
shall be exercisable only by the Participant or his or her permitted assign, and
only in accordance with applicable securities laws. Any tax consequences will be
the responsibility of the Participant and/or their “permitted assign” and not of
the Corporation. For the purposes hereof “permitted assign” means for such
Participant subject to taxation in Canada:
 
(a)
 
a trustee, custodian or administrator acting on behalf, or for the benefit, of
the Participant;
 
(b)
 
a holding entity of the Participant;
 
(c)
 
a registered retirement savings plan (“RRSP”) or registered retirement income
fund (“RRIF”) of the Participant, as such terms are defined in the Income Tax
Act (Canada);
 
(d)
 
a spouse of the Participant;
 
(e)
 
a trustee, custodian or administrator acting on behalf, or for the benefit, of
the spouse of the Participant;
 
(f)
 
a holding entity of the spouse of the Participant; or
 


 
 
14

--------------------------------------------------------------------------------

 
 
(g)
 
an RRSP or RRIF of the spouse of the Participant.
 
Comparable “permitted assigns” may be permitted for participants subject to
taxation under the Code but only with the consent of the Corporation and upon
completion of any necessary filings required under applicable securities laws.
 
19.
 
Takeover or Change in Control
 
The Board of Directors shall have the power, in the event of:
 
(a)
 
any disposition of substantially all of the assets of the Corporation, or the
dissolution, merger, amalgamation or consolidation of the Corporation, with or
into any other corporation, or the merger, amalgamation or consolidation of any
other corporation into the Corporation,
 
(b)
 
any change in control of the Corporation, or
 
(c)
 
an offer is made generally to the holders of the Corporation’s voting securities
to purchase those securities and which is a “takeover bid” as defined in the
OSA; to amend outstanding Participant Agreements to permit the exercise of any
or all of the remaining Options, or the vesting of Restricted Stock Awards or
Restricted Stock Unit Awards, prior to the completion of any such transaction.
If the Board of Directors shall exercise such power, the Options shall be deemed
to have been amended to permit the exercise thereof in whole or in part by the
Participant, and the Restricted Stock Awards or Restricted Stock Unit Awards
shall be deemed to have been amended to permit the vesting thereof in whole or
in part, at any time or from time to time as determined by the Board of
Directors prior to the completion of such transaction. For the purposes of the
foregoing, a change in control of the Corporation shall occur if there becomes a
Control Person (as defined in the OSA) with respect to the securities of the
Corporation, who is not a Control Person as at the effective date of this Plan.
 
 
 
15

--------------------------------------------------------------------------------

 
 
In the event of any transaction that could result in a change in control of the
Corporation or constitute a “takeover bid” as defined in the OSA, the Committee
in its discretion may (i) declare that outstanding Options, whether or not then
exercisable, shall terminate as of the date of the change in control without any
payment to holder thereof, provided the Committee gives its prior written notice
to the Participant of such termination and the right to exercise such
outstanding Options for at least ten (10) days before the change in control to
the extent then exercisable (or to the extent exercisable as of the change in
control), (ii) terminate on or before such change in control all outstanding
Options, whether or not then exercisable, in consideration of payment to holder
of the Option, with respect to each Common Share for which the Option is then
exercisable (or for which the Option will be exercisable as of the change in
control) of the excess, if any, of the Fair Market Value on such date of a
Common Share over the Exercise Price, (provided that Options that are not then
exercisable and that are not to become exercisable upon the change in control,
and Options with respect to which the Fair Market Value of the Common shares
exceeds the option price shall be cancelled without any payment therefor), (iii)
terminate on or before the change in control outstanding Restricted Stock Awards
that are not then non-forfeitable and freely transferable (and will not become
non-forfeitable and freely transferable on the change in control) without any
payment to the holder thereof, (iv) terminate on or before the change in control
outstanding Restricted Stock Awards that are not then non-forfeitable and freely
transferable (or that would not become non-forfeitable or freely transferable on
the change in control) in exchange for payment equal to the Fair Market Value of
the Common Shares subject to the Restricted Stock Award (v) terminate on or
before the change in control outstanding Restricted Stock Unit Awards of which
all applicable vesting conditions have not been satisfied or achieved (and will
not be satisfied or achieved on the change in control) without any payment to
the holder thereof, (vi) terminate on or before the change in control
outstanding Restricted Stock Unit Awards in respect of which all applicable
vesting conditions have not been satisfied or achieved (or that would not be
satisfied or achieved on the change in control) in exchange for payment equal to
the Fair Market Value of the Common Shares underlying the Restricted Stock Unit
Award, or (vii) take such other actions as the Committee determines to be
reasonable to permit the Participant to realize the value of the Option,
Restricted Stock Award or Restricted Stock Unit Award (for purposes hereof, the
value of Options whose Exercise Price exceeds the Fair Market Value of the
Common Shares, the value of a Restricted Stock Award that would not become
non-forfeitable and fully transferable as of the change in control, and the
value of a Restricted Stock Unit Award in respect of which all applicable
vesting conditions would not be satisfied or achieved on the change in control,
shall be deemed to be zero). The same actions need not be taken with respect to
outstanding Options, Restricted Stock Awards or Restricted Stock Unit Awards.
 
20.
 
Amendment and Termination of Plan
 
(a)
 
The Board may at any time or from time to time, in its sole and absolute
discretion, amend, suspend, terminate or discontinue the Plan and may amend the
terms and conditions of Options, Restricted Stock Awards or Restricted Stock
Unit Awards granted under the Plan, subject to any required approval of any
regulatory authority or stock exchange or the shareholders of the Corporation.
Without limiting the generality of the foregoing, but subject to any required
regulatory approval of any regulatory authority or stock exchange, the Board may
at any time alter, amend or vary the Plan or the terms and conditions of
Options, Restricted Stock Awards or Restricted Stock Unit Awards granted under
the Plan, without the approval of the shareholders of the Corporation if the
alteration, amendment or variance:
 
 
 
16

--------------------------------------------------------------------------------

 
 
(i)
 
is for the purpose of curing any ambiguity, error or omission in the Plan or to
correct or supplement any provision of the Plan that is inconsistent with any
other provision of the Plan;
 
(ii)
 
is necessary to comply with applicable law or the requirements of any stock
exchange on which the Common Shares of the Corporation are listed;
 
(iii)
 
is an amendment to the Plan respecting administration and eligibility for
participation under the Plan;
 
 
 
17

--------------------------------------------------------------------------------

 
 
(iv)
 
changes the terms and conditions on which Options, Restricted Stock Awards or
Restricted Stock Unit Awards may be granted pursuant to the Plan including the
provisions relating to Exercise Price, vesting provisions and Option Period;
 
(v)
 
changes the termination provisions of an Option, Restricted Stock Award or
Restricted Stock Unit Award or the Plan which does not entail an extension
beyond the original expiry date; or
 
(vi)
 
is an amendment to the Plan of a “housekeeping nature”;
 
(b)
 
provided that in the case of any alteration, amendment or variance referred to
in this Section 20, the alteration, amendment or variance does not:
 
(i)
 
amend the number of Common Shares issuable under the Plan;
 
(ii)
 
add any form of financial assistance by the Corporation for the exercise of any
Option;
 
(iii)
 
result in a material or unreasonable dilution in the number of outstanding
Common Shares or any material benefit to an Option holder;
 


 
 
18

--------------------------------------------------------------------------------

 
 
(iv)
 
change the class of eligible participants to the Plan which would have the
potential of broadening or increasing participation by Insiders;
 
(v)
 
increase the term of an Option, Restricted Stock Award or Restricted Stock Unit
Award held by an Insider; or
 
(vi)
 
decrease the exercise price of an Option held by an Insider.
 
(c)
 
Notwithstanding the foregoing, no such amendment, suspension, termination or
discontinuance may adversely impair the rights of any Participant with respect
to outstanding Options, Restricted Stock Awards or Restricted Stock Unit Awards
without the Participant’s consent. Moreover, no amendment or termination of an
outstanding Option, Restricted Stock Award or Restricted Stock Unit Award may be
made without the Participant’s consent if, as determined by the Committee in its
sole discretion, such amendment or termination would subject the Participant to
any excise tax or penalty under Code Section 409A. Notwithstanding the
foregoing, the Corporation and its subsidiaries and Affiliates shall not be
liable to the Participant if an Option, Restricted Stock Award or Restricted
Stock Unit Award otherwise results in the Participant being subject to tax under
Code Section 409A.
 
21.
 
Necessary Approvals
 
The ability of the Options, Restricted Stock Awards or Restricted Stock Unit
Awards to be exercised or vest, as the case may be, and the obligation of the
Corporation to issue and deliver shares in accordance with the Plan are subject
to any approvals which may be required from the shareholders of the Corporation
and any regulatory authority or stock exchange having jurisdiction over the
securities of the Corporation and compliance with applicable securities laws. If
any shares cannot be issued to any Participant for whatever reason, the
obligation of the Corporation to issue such shares shall terminate and any
Option exercise price paid to the Corporation will be returned to the
Participant.
 
No Option is exercisable and no Restricted Stock Award nor Restricted Stock Unit
Award is to be granted nor Common Shares issued except in compliance with all
applicable federal, provincial or state laws (including, without limitation
securities and withholding tax requirements), any listing agreement to which the
Corporation is a party and the rules of all stock exchanges on which the
Corporation’s Common Shares may be listed.
 
 
 
19

--------------------------------------------------------------------------------

 
 
The Corporation shall be under no obligation to any Participant to register for
offering or resale or to qualify for an exemption under the United States
Securities Act of 1933, as amended, or to register or qualify under state
securities laws, any Common Shares, security or interest in a security paid or
issued under, or created by, the Plan, or to continue in effect any such
registrations or qualifications if made. The Corporation may issue certificates
for shares with such legends and subject to such restrictions on transfer and
stop-transfer instructions as counsel for the Corporation deems necessary or
desirable for compliance by the Corporation with United States and Canadian
federal, state and provincial securities laws.
 
22.
 
Effective Date of Plan
 
Subject to the approval of any stock exchange on which the shares of the
Corporation are to be listed or other regulatory body having jurisdiction, the
Plan as amended will be adopted by the Committee, and if so approved, the Plan
shall become effective on the date on which this Plan is approved by the
shareholders of the Corporation.
 
23.
 
Governing Law
 
This Plan and all Options, Restricted Stock Awards and Restricted Stock Unit
Awards granted hereunder shall be governed, construed and administered in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.
 
24.
 
No Fettering of Directors’ Discretion
 
Nothing contained in this Plan will restrict or limit or be deemed to restrict
or limit the right or power of the Board of Directors in connection with any
allotment and issuance of Common Shares which are not allotted and issued under
this Plan including, without limitation, with respect to any other compensation
arrangements.
 
Approved by the shareholders of the Corporation on August 28, 2014.
 


 